Case 2:19-cv-03883-JMA-AYS Document 50 Filed 10/16/19 Page 1 of 1 PagelD #: 438

APPENDIX F

 

DISCOVERY PLAN WORKSHEET
Tier I Pre-Settlement Discovery

Li} IC
Deadline for completion of Rule 26(a) initial disclosures | | | |
and HIPAA-complaint records authorizations:

Completion date for Phase I Discovery | ( } fi | CI}
as agreed upon by the parties: i { {

(Reciprocal and agreed upon document production,
generally not including depositions, unless otherwise agreed.
No more than 30 days after Initial Conference)

Status conference TBD by the court: | | | } | q

(Generally 15 days post Tier I Discovery)

Tier II Discovery and Motion Practice

git
Motion to join new parties or amend the pleadings: . | | | 9) d

(Presumptively 15 days post status conference)

First requests for production of documents 2 { a / g

and for interrogatories due by:
(Presumptively 15 days post joining/amending )

All fact discovery completed by: 3 \ ZO
(Presumptively 3.5 months post first
requests for documents/interrogatories )

Exchange of expert reports completed by: L| | | j ZO
(Presumptively 30 days post fact discovery)

Expert depositions completed by: ‘el | } 2 GO
(Presumptively 30 days post expert reports)

Final date to take first step in dispositive motion practice: a [ | 20
(Parties are directed to consult the District Judge’s

individual rules regarding such motion practice.
Presumptively 30 days post expert depositions)

- | |
COMPLETION OF ALL DISCOVERY BY: Ci / K / ZO

(Note: Presumptively 9 months after Initial Conference.)

Submission of joint pre-trial order: 3 | [ ZO

p>, f -
2b LAL IO
Final Pre-Trial Conference TBD by the court: & / 0 / LC
